LACOMBE, Circuit Judge.
The decision was rendered October IS), 1908. 165 Fed. 472. After stating that receivers should account for whatever receipts came to their hands from the operation of the lessor’s road during the period for which no rent has been paid, deducting what is properly chargeable against the same, it was referred to the master to take testimony and report thereon, and also as to petitioner’s claim to be paid rent, providing that application to be paid a sum equivalent to rent might be renewed before the master. It was the intention to leave the question what amount should be paid by receivers to Central Park North & East River Railroad Company practically open before the master to be passed upon by him and reviewed by the court. .Apparently the order does not specifically refer to the special master the question of rent, and this motion is granted so far as it asks for the insertion of a new clause marked “fourth.” The motion to amend by restricting the special master’s inquiry as to receipts and deductions to the period from January 1, 1908, to August 5. 1908, is denied. It was the intention of the court to have the special master investigate and report for the period from date of receivership as a basis on which to determine what amount should now be paid, whether rent or quantum valebat.